The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/25/21 have been fully considered but they are not persuasive. 

Regardging claim 1, Applicant argues The Office Action acknowledges that Nam 512 fails to teach or suggest that the first location information identifies a first subcarrier and a last subcarrier of the first set of contiguous subcarriers. The Office Action then attempts to compensate for the acknowledged deficiencies of Nam 512 with the disclosure of the new cited reference, Kim. Specifically, the Office Action relies upon the index of 0, allocated to the first sub-carrier, of Kim (which is disclosed at paragraph [0160]) to teach the claimed first subcarrier, and upon the index of (T-1), allocated to the last sub-carrier, to teach the claimed last sub-carrier (Office Action, page 4). Applicant, however, respectfully submits that a person skilled in the art would not have attempted to modify the Nam 512’s scheduling information to include the location information of index of 0 and index of (T-1) disclosed in Kim as proposed by the Office Action because Nam 512’s system does not need to send location information of the last subcarrier of continuous subcarriers.


[0200] In such embodiments, the generation of reference signal sequences is accomplished wherein four reference sequences are constructed with the four DM-RS CS indices, n.sub.DMRS,0.sup.(2), n.sub.DMRS,1.sup.(2), n.sub.DMRS,2.sup.(2) and n.sub.DMRS,3.sup.(2), where the length of each sequence is equal to the number of the assigned subcarriers, or M.sub.sc. Applying Equation 12 with the DM-RS CS indices, four CSs are obtained: .alpha..sub.0, .alpha..sub.1, .alpha..sub.2 and .alpha..sub.3. Then, the four reference sequences are defined by Equations 86, 87, 88 and 89.

[0182] Then, the sequence r.sub.p() shall be multiplied with the amplitude scaling factor .beta. and mapped in sequence starting with r.sub.p(0) to the set of physical resources for antenna port p assigned for DM-RS transmission. The mapping to resource elements in the subframe is in increasing order of first the subcarrier index, then the slot number.

In the at least above cited Nam teaches scheduling/assigning the subcarrier along with the use of a subcarrier index for DM-RS. Hence Nam teaches the subcarrier assignment (e.g. scheduling information) and usage of a subcarrier index but does not teach the specific location of the index. The reference Kim cures this deficiency by teaching the specific first and last indices. One of ordinary skill in the art to interpret the combination of the subcarrier assignment taught by Nam and the first/last subcarrier index taught by Kim as the limitation of claim 1 “wherein the first location information identifies a first subcarrier and a last subcarrier of the first set of contiguous subcarriers.”

Regarding claim 1, Applicant also argues that a person skilled in the art would not have attempted to modify the Nam 512’s scheduling information to include the location information of index of 0 and index of (T-1) disclosed in Kim as proposed by the Office Action because Nam 512’s system does not need to send location information of the last subcarrier of continuous subcarriers.
 However the examiner disagrees because Nam would achieve the benefit of specifying the location of the subcarrier in case of changes in the subcarrier assignment. One of ordinary skill in the art would have been motivated to combine the subcarrier assignment taught by Nam with the subcarrier . 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 8-12, 14-18, 20-24, 25, 27-29, 31, 33-34, 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub no 20100067512) in view of Kim (Pub No 20100278106).

Regarding claim 1 and 10 and 16 and 22 and 28 and 34, 
 	Nam teaches a communication method, comprising:
 	transmitting, by an eNode-B (eNB), scheduling information, the scheduling information comprising a first location of a first set of contiguous subcarriers and a second set of contiguous subcarriers wherein the first set of contiguous subcarriers are not adjacent to the second set of contiguous subcarriers(interpreted as In one embodiment, (denoted by DM-RS Indication A), the base station 102 explicitly informs CSs to a scheduled SS 116 by sending different DM-RS CS indices, n.sub.DMRS,0.sup.(2) and n.sub.DMRS,1.sup.(2), to SS 116 with a scheduling grant (or downlink control information (DCI) format "0" in GPP LTE 36.212), see para [0089]) and wherein the first location information identifies a first subcarrier (interpreted as length of each sequence is equal to the number of the assigned subcarriers, see para [0187]). Also see subcarrier index para [0195]);
 	receiving, by the eNB, a demodulation reference signal (DM-RS) sequence using the first set of contiguous subcarriers and the second set of contiguous subcarriers within a first symbol (interpreted as In one embodiment, for an antenna port, the reference signal sequence is mapped onto a quarter of the frequency resources in the increasing order of subcarrier index, then slot index. For example, the reference signal sequences for antenna ports, see para [0209]); and
 	receiving, by the eNB, user data using the first set of contiguous subcarriers and the second set of contiguous subcarriers within a second symbol (interpreted as symbol for UL data in contiguous subcarriers, see fig. 3D. Also see antenna ports (a) fig. 21);;
 	wherein:
 	the DM-RS sequence consists of a first set of elements and a second set of elements, the first set of contiguous subcarriers within the first symbol is used to receive the first set of elements, and the second set of contiguous subcarriers within the first symbol is used to receive the second set of elements (interpreted as one or more of base stations 101-103 and/or one or more of subscriber stations 111-116 comprises a receiver that is operable to decode a plurality of data streams received as a combined data stream from a plurality of transmit antennas, see para [0119]).
 	However Nam does not teach a first subcarrier and last subcarrier of the first set of contiguous subcarriers.
 	Kim teaches a first subcarrier and last subcarrier of the first set of contiguous subcarriers (interpreted as index of 0 is allocated to a first sub-carrier, other indexes which sequentially increase by a predetermined value of 1, such that an index of (T-1) is allocated to the last sub-carrier (i.e., a T-th sub-carrier see Kim para [0160]).
 	It would have been obvious to one of ordinary skill in the art to combine the subcarriers index information as taught by Nam with the index of first and last subcarrier as taught by Kim since it would have been a simple substitution providing expected results of indicating allocation information.

Regarding claim 5 and 11 and 17 an 23 and 29 and 35, 
 	Nam in view of Kim teaches the method of claim 1, wherein the first set of contiguous subcarriers and the second set of contiguous subcarriers are not contiguous (interpreted as In one embodiment, for an antenna port, the reference signal sequence is mapped onto a quarter of the frequency resources in the increasing order of subcarrier index, then slot index. For example, the reference signal sequences for antenna ports, see Kim para [0209]. Also see Kim antenna ports (a) fig. 21);

Regarding claim 6 and 12 and 18 and 24 and 30 and 36, 
 	Nam in view of Kim teaches the method of claim 5, wherein the second location information identifies a first subcarrier and a last subcarrier of the second set of contiguous subcarriers (interpreted as index of 0 is allocated to a first sub-carrier, other indexes which sequentially increase by a predetermined value of 1, such that an index of (T-1) is allocated to the last sub-carrier (i.e., a T-th sub-carrier see Kim para [0160]).

Regarding claim 8 and 14 and 20 and 26 and 32 and 38, 
 	Nam in view of Kim teaches the method of claim 1, The method of claim 1, wherein a first number of the first set of contiguous subcarriers is M (being a positive integer) and a second number of the second set of contiguous subcarriers is N (being a positive integer), each of the M contiguous subcarriers of the first symbol comprises one of M elements (0.....M-1) of the DM-RS sequence (interpreted as The mapping to resource elements in the subframe is in increasing order of first the subcarrier index, then the slot number, see para [0203]), and each of the N contiguous subcarriers of the second symbol comprises one of N elements (M.....M+N-1) of the DM-RS sequence sequentially (interpreted as In one embodiment, for an antenna port, the reference signal sequence is mapped onto a quarter of the frequency resources in the increasing order of subcarrier index, then slot index. For example, the reference signal sequences for antenna ports, see Kim para [0209]. Also see Kim para [0086]);

Regarding claim 9 and 15 and 21 and 27 and 33 and 39, 
 	Nam in view of Kim teaches the method of claim 1, wherein M and N are determined based on the scheduling information (interpreted as In another embodiment, (denoted by DM-RS Indication B), the base station 102 implicitly informs CSs to a scheduled SS 116 by sending only one DM-RS CS index, n.sub.DMRS,0.sup.(2), to SS 116 with the scheduling grant, see Kim para [0175]).


Claims 7, 13, 19, 26, 32, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub no 20100067512) as applied to claim 1 above, and further in view of Kim (Pub No 20100278106) and Dabak (Pub No 20080267137).

Regarding claim 7 and 13 and 19 and 26 and 32 and 38, 
 	Nam in view of Kim teaches the method of claim 5, wherein when a length of the DM-RS sequence is equal to or greater than a length corresponding to three resource blocks (RBs), the first sequence is generated from an extended Zadoff-Chu (ZC) sequence, and when the length of the DM-RS sequence shorter than the length corresponding to three resource blocks (RBs), DM-RS first sequence is 
 	Dabak teaches wherein when a length of the first sequence is equal to or greater than a length corresponding to three resource blocks (RBs), the first sequence is generated from an extended Zadoff-Chu (ZC) sequence, and when the length of the first sequence shorter than the length corresponding to three resource blocks (RBs), the first sequence is generated using a computer-generated (CG)-constant amplitude zero autocorrelation (CAZAC) sequence (interpreted as reference signal unit 156 is configured to provide a randomly-generated constant amplitude zero autocorrelation (random-CAZAC) sequence for an uplink reference signal corresponding to a one resource block allocation of the user equipment.  Additionally, the random-CAZAC sequence may be extended to correspond to a two resource block allocation of the user equipment.  The Zadoff-Chu sequence unit 156 is configured to generate the uplink reference signal corresponding to a three or more resource block allocation for the user equipment.  The transmit unit 158 is configured to transmit the uplink reference signal, see para [0054]).
	It would have obvious to one of ordinary skill in the art to combine the sequence taught by Nam with the CAZAC sequence taught by Dabak since it would have been a simple substitution producing expected results of using CAZAC for orthogonality to prevent interference.

Claims 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (Pub no 2011014982) as applied to claim 1 above, and further in view of Kim (Pub No 20100278106) and Tsai (Pub No 20070264955).

Regarding claim 40,

 	Tsai teaches wherein the apparatus is a smart phone equipped with a keyboard. (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devies to be equipped with keyboards.

Regarding claim 41,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach further comprising:
 	a camera module operably coupled to the memory and the processor, wherein the camera module is configured to capture digital images.
	Tsai teaches further comprising:
 	a camera module operably coupled to the memory and the processor, wherein the camera module is configured to capture digital images.
 (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to be equipped with cameras.


Regarding claim 42,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach wherein the apparatus comprises a gaming device having a wireless communication functionality.
 	Tsai teaches wherein the apparatus comprises a gaming device having a wireless communication functionality (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to be gaming devices.

Regarding claim 43,
 	Nam in view of Kim teaches the apparatus of claim 22, however does not teach further comprising a storage device, wherein the storage device is configured to store a plurality of musical songs for playing by the apparatus.
	Tsai teaches further comprising a storage device, wherein the storage device is configured to store a plurality of musical songs for playing by the apparatus. (interpreted as For example, the subscriber stations 140, 142 and 144 may include wireless electronic devices such as a desktop computer, a laptop computer, a handheld computer, a tablet computer, a cellular telephone, a pager, an audio and/or video player (e.g., an MP3 player or a DVD player), a gaming device, a video camera, a digital camera, a navigation device (e.g., a global positioning satellite (GPS) device), a wireless peripheral (e.g., a printer, a scanner, a headset, a keyboard, a mouse, etc.), a medical device (e.g., a heart rate monitor, a blood pressure monitor, etc.), and/or other suitable fixed, portable, or mobile electronic devices, see para [0016]).
 	It would have been obvious to one of ordinary skill in the art to combine the subscriber station taught by Nam with the subscriber station taught by Tsai since it is known in the art of communications for devices to contain music songs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/
Examiner, Art Unit 2461


/OMER S MIAN/Primary Examiner, Art Unit 2461